Case 1:17-cv-02190-PAE Document 70 Filed 01/15/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

---- soso ---X
COR CLEARING, LLC

Plaintiff,

Case No. 17-CV-2190 (PAE)
-against-

FIRST STANDARD FINANCIAL CO., LLC

Defendant.

weeecneeee= x

STIPULATION OF DISMISSAL WITH PREJUDICE

IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that the
above-captioned action shall be dismissed with prejudice as to the Defendant First Standard

Financial Co., LLC pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii).

 

 

Dated: J erm Oe { C 20/9 Dated: Gaul, LOI9
eee P.C. Vd Mf LLC
By) Whe Mlle —

Jeremy E. Deutsch Patil A. Lieberman

Christian V. Cangiano 3 Park Avenue, 15th Fl.

Christopher Paolino New York, NY 10016

1251 Avenue of the Americas Telephone: 212-286-0747

New York, NY 10020 Facsimile: 212-808-4155

Telephone: (212) 278-1000 plieberman@sh-law.com

Facsimile: (212) 278-1733

jdeutsch@andersonkill.com Attorneys for Defendant First Standard

ccangiano@andersonkill.com Financial Co., LLC

cpaolino@andersonkill.com

Attorneys for Plaintiff COR Clearing,
LLC

docs-100049531.3
